Citation Nr: 0609887	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-30 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970, including service in the Republic of Vietnam from 
October 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  In that decision, the New York RO 
declined to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).  The veteran perfected an 
appeal as to the claim.  Subsequently, the case was 
transferred to the jurisdiction of the Philadelphia, 
Pennsylvania RO.  The veteran testified before the 
undersigned in April 2005 at a video-conference hearing.

The issue of whether new and material evidence has been 
submitted to reopen the PTSD claim is adjudicated and 
reopened here below.  The underlying issue with respect to 
adjudication on the merits of the claim for service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.
 
2.  In a rating decision dated in November 2001, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD; and the veteran did not perfect an 
appeal as to that decision.

3.  Some of the evidence received since November 2001, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the PTSD claim; and that evidence 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2001 RO rating decision that denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

Given the favorable disposition of the issue decided below-
reopening of the claim-the Board notes that any possible 
deficiencies in the duty to notify and to assist with respect 
to the current appellate review of the claim constitute 
harmless error and will not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Because the decision below reopens the veteran's claim, and 
the reopened claim is remanded to accord the RO an 
opportunity to initially decide the reopened claim on the 
merits, in the REMAND section below, the Board will direct 
the RO to issue a corrective VCAA notice on remand.  

II.  Analysis of Claim

The veteran seeks to reopen a claim of entitlement to service 
connection for PTSD.  Below, the Board sets forth the laws 
and regulations applicable to that claim, and in relation to 
those laws and regulations, analyzes the information and 
evidence pertinent to this case.  In this connection, the 
Board has reviewed the entire record.  The record includes 
the veteran's contentions including those contained in the 
transcript of an April 2005 video-conference hearing before 
the undersigned; military records, such as personnel and 
medical records; and private and VA medical records, 
including reports of examinations.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in its entirety, all 
of the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will summarize the 
relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to the claim.
 
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  
  
In a May 2000 rating decision, the RO denied service 
connection for PTSD on the basis that the claim was not well 
grounded.  That month the RO notified the veteran of that 
decision, and of his procedural and appellate rights.  In a 
November 2001 rating decision, the RO readjudicated and 
denied the veteran's claim based upon a motion for 
readjudication under the VCAA.  See VAOPGCPREC 03-2001.  That 
month the RO notified the veteran of that decision, and of 
his procedural and appellate rights.   

The veteran did not appeal those decisions, which therefore 
are final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000 and 2001).  Thus the rating 
decisions discussed above are both final.  However, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In September 2002, the veteran submitted an application to 
reopen his claim.  The current appeal arises from an August 
2003 rating decision.  In that decision, the RO declined to 
reopen the claim on the basis that new and material evidence 
had not been submitted to warrant reopening the claim.    

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With claims to reopen filed on or after August 29, 
2001, such as this was, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance in the November 2001 rating decision.  

The evidence received subsequent to that final decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

Evidence submitted subsequent to November 2001 last final 
disallowance includes VA medical records including records 
dated after November 2001 through August 2002, for treatment 
of psychiatric symptomatology; and the transcript of a Board 
video-conference hearing in April 2005.  Much of the evidence 
received since the final decision in November 2001 is new in 
that the evidence was not previously of record at the time of 
the November 2001 decision.  

VA clinical records received since the November 2001 rating 
decision includes VA treatment records indicating that the 
veteran was being treated at a mental hygiene-PTSD clinic for 
psychiatric symptomatology.  There are two statements, dated 
in March 2002 and February 2006, from the veteran's attending 
VA psychiatrist.  These show that the psychiatrist stated 
that the veteran was a Vietnam combat veteran who had been in 
psychopharmacological treatment with him since October 1997, 
and that the veteran suffers from chronic combat-related 
PTSD, depression and anxiety.  This is new evidence because 
there was no diagnosis of PTSD at the time of the November 
2001 rating decision.  

Moreover, because a diagnosis of PTSD relates to an 
unestablished fact necessary to substantiate the claim, that 
evidence showing a diagnosis of PTSD is material to the 
claim.  In this connection, the Board notes that at the time 
of the November 2001 rating decision, the RO determined that 
VA treatment records showed that he was being treated at the 
PTSD clinic, but did not show a diagnosis of PTSD.  The 
denial was base on the determination that the record did not 
contain a diagnosis of PTSD.  Thus, the evidence showing a 
diagnosis of PTSD is material to the claim.

The RO in the November 2001 rating decision also determined 
that the veteran had not responded to a request to submit 
medical evidence linking a current disability to an in-
service stressful event.  Although the denial was based in 
part on a determination that the veteran had not submitted a 
PTSD questionnaire needed to verify his stressor, review of 
the claims file does show that previously in December 1998, 
the veteran submitted a statement in which he described 
inservice stressors.

In sum, based on the foregoing, material evidence here would 
be evidence related to an unestablished fact necessary to 
substantiate that claim-evidence submitted after November 
2001 showing a diagnosis of PTSD, and/or showing a 
relationship between  that disorder and service, 
specifically, an inservice stressor.  VA clinical records 
received since the November 2001 rating decision includes a 
diagnosis of PTSD.  This evidence relates to a fact 
previously unestablished at the time of the November 2001 
rating decision-evidence of a diagnosis of PTSD. 

Thus the VA treatment records received after November 2001 
contain evidence which relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2005).  These records are neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim.  Further, this evidence supports the 
veteran's claim and thereby raises a reasonable possibility 
of substantiating the claim. 

Additionally, the other new evidence submitted since November 
2001, including testimony from the veteran, contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's claimed disability, even if it may not 
eventually convince the Board to alter its rating decision.  
See Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  On 
this basis, the Board determines that new and material 
evidence has been submitted.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance to the appellant is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for PTSD; the 
appeal is granted to that extent.

REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD, a remand of the underlying service 
connection claim is necessary to accord the RO an opportunity 
to adjudicate this issue on a de novo basis.   

The Board also finds that additional development is necessary 
in the current appeal.  The veteran is seeking service 
connection for PTSD.  The RO has denied this claim in part on 
the basis of the absence of any verifiable in-service 
stressor to support a current diagnosis of PTSD.  

The record reflects that the veteran served in the Army in 
Vietnam from October 1968 to May 1970.  The veteran has 
reported a number of stressors associated with his claimed 
PTSD.  These are contained in statements, and the transcript 
of a hearing before the undersigned in April 2005.  The RO 
has not attempted to verify the veteran's reported stressors.

A diagnosis of PTSD has been made.  The veteran's VA 
attending psychiatrist has stated that the veteran has 
chronic combat-related PTSD, depression and anxiety.  The 
veteran has not been examined by VA for the purposes of 
evaluation for psychiatric disabilities.  There are a number 
of VA treatment records through August 2002 showing that the 
veteran was being treated at a mental hygiene-PTSD clinic for 
psychiatric symptomatology.  Any existing, more recent VA 
records should be obtained; and any other relevant medical 
records not of record should be obtained.

As there is a PTSD diagnosis, the RO should attempt to verify 
any claimed but unverified stressors, which are specified in 
the instructions below. Thereafter, if a stressor is 
verified, an examination should be conducted to determine the 
nature and etiology of any psychiatric disability including 
PTSD.  If a diagnosis of PTSD is made during the examination, 
an opinion should be obtained as to whether there is a link 
between that diagnosis and any verified stressor(s).

Lastly, where a claim is predicated on establishing basic 
entitlement to service connection, the ruling announced in 
Dingess/Hartman, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), would be for consideration.  As such, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all of the elements of a claim 
for service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Id., slip op. at 4.  In this 
regard, the notice provided to the appellant is inadequate as 
regards these elements.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the appellant as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).

2.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his PTSD 
symptoms since service.  The RO should 
appropriately proceed to request copies 
of any outstanding (not currently of 
record) medical records of treatment for 
that period from all sources identified.  

3.  The RO should also obtain any 
outstanding VA medical records of 
treatment for psychiatric symptoms for 
the period from August 2002 to the 
present.  All efforts to obtain these VA 
records should be fully documented, and 
the RO should request that the VA 
facility provide a negative response if 
records are not available.
 
4.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
are associated with episodes during 
service.  That summary should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.

Inform the USASCRUR that service records 
show that the veteran was in Vietnam from 
October 1968 to May 1970.  During that 
time he was with Company B, 5th 
Transportation Battalion, 101st Aviation 
Group, U.S. Army Pacific.  His principal 
duty as shown in the DD Form 214, was 
helicopter repairman.  The veteran has 
stated that he was stationed at Phu Bai, 
Wei.  He described his principal 
stressors during his April 2005 Board 
hearing, and in statements contained in 
the claims file.  The RO should request 
USASCRUR to provide any corroborative 
information pertaining to any claimed 
stressor episode in service, to include 
the following claimed stressors:

a.  The veteran witnessed a night-time 
helicopter crash in Phu Bai, Wei in 1969.  
Captain [redacted], and Spec Sergeants [redacted] 
and [redacted] were testing a helicopter, 
when something went wrong.  In that 
crash, the tail rotor came off, causing 
the helicopter to crash into the ground.  
The veteran, Captain [redacted], and Spec. 4 
[redacted] got out of the way and ran away 
from the crash.  The veteran then ran 
back to save [redacted] and [redacted] (or 
[redacted]).  The veteran pulled them out 
while the engine was still running.  
Captain [redacted] ran back also and hit the 
engine kill switch.  A Private [redacted] 
tried to do CPR.  The helicopter blades 
struck one of victims and the veteran was 
covered in blood.  The one (either [redacted] 
or [redacted] (or [redacted])) who was struck 
by the blade died at the site.  

b.  The two men, [redacted] and [redacted], were 
best friends.  The one who was not killed 
later committed suicide.  The one that 
was not killed, wanted to accompany the 
body of the other home but was refused.  
He then went to Camp Eagle one day and 
jumped out of a moving vehicle into a 
cement wall and killed himself (either 
[redacted] or [redacted]).  This occurred on the 
Phu-Bai Airport Road (Phu-Bai highway 1) 
in 1969.

c.  The veteran was being medically 
evacuated from Da Nang to Japan to be 
treated for Hepatitis.  He was being 
transported on a plane with people who 
were burn victims of a C135 plane crash.  
Those victims were "howling" during the 
trip because of the pain from burns.  
Records of assignments indicate that the 
veteran became a patient of MHC 7th Field 
Hospital on March 29, 1969; the flight 
would presumably be proximate to that 
date.

d.  Sometime in 1968 and/or 1969, he 
witnessed his unit at Phu-Bai being hit 
four times with mortars and rockets, but 
no one was injured. 

After receiving a response from USASCRUR, 
the RO should make a determination as to 
which if any stressors are verified, to 
include consideration as to whether the 
veteran was involved in combat.  If the 
RO determines that the veteran was 
involved in combat, then corroborative 
evidence is not required regarding any 
combat-related stressors.  If no combat 
action or stressor has been verified, the 
RO should so state in its report. The 
RO's report should be added to the claims 
file.

5.  If and only if a claimed stressor is 
verified, then a VA examination should be 
performed by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted. The RO is to 
inform the examiner that only the 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more of the verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

6.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claim currently 
in appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 2002) if appropriate.

7.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


